DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on January 14, 2021.
Claims 1-2, 5-11, and 14-16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,397,833, No. 10,764,787, and No. 10,772,012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20, 2020 was filed before the mailing of a final action, a notice of allowance, or an action that otherwise closes prosecution in the application. The submission is in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 5, filed January 14, 2021, with respect to objection to claims 15 for minor informalities have been fully considered and are persuasive.  The objection to claims 15 for minor informalities has been withdrawn. 

Applicant’s arguments, see pg. 5, filed January 14, 2021, with respect to nonstatutory double patenting rejection of claims 1-2, 5-11, and 13-16 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-2, 5-11, and 13-16 has been withdrawn. 

Applicant’s arguments, see pg. 6-7, filed January 14, 2021, with respect to prior art rejection of claims 1-2, 5-7, 11, and 13-16 have been fully considered and are persuasive.  The prior art rejection of claims 1-2, 5-7, 11, and 13-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-11, and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:

receiving system information including (i) a threshold for early data transmission (EDT) and (ii) information representing that the EDT is allowed, from a base station (BS); 
determining that a condition for initiating the EDT is satisfied, based on the information representing that the EDT is allowed, by comparing the threshold for the EDT with a size of the uplink data for transmission; 
transmitting a random access preamble which is configured for the EDT, to the BS; 
receiving a random access response message from the BS; 
in response to the random access response message, transmitting a first RRC message including the uplink data to the B S during the random access procedure; and 
in response to the first RRC message, receiving a second RRC message related to a success of the EDT, from the BS, 
wherein the RRC idle state is maintained by the UE based on the second RRC message related to the success of the EDT.
Kim et al. (WO 2018-174577 A1, machine translation used) discloses a UE receiving a threshold value of reference signal received power (RSRP) or coverage level for determining early UL/DL data transmission via a system information block or SIB (see ¶ 160). The UE then performs early data transmission by switching to RRC_CONNECTED state and returning to RRC_IDLE state upon receiving its own UE ID in MSG4 (see ¶¶ 138-39). 
However, Kim does not disclose determining that a condition for initiating the EDT is satisfied, based on the information representing that the EDT is allowed, by comparing the threshold for the EDT with a size of the uplink data for transmission; and wherein the RRC idle state is maintained by the UE based on the second RRC message related to the success of the EDT. Furthermore, Kim and this Application have the same assignee (LG Electronics).
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2, 5-11, 14, and 16 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claim 15, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474